Citation Nr: 0838979	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  02-21 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Senior Counsel


INTRODUCTION

The veteran had active service from December 1987 until 
September 1990.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

The veteran testified at a February 2004 hearing before the 
undersigned.  A transcript of that proceeding is associated 
with the claims folder.

Historically, a claim of entitlement to service connection 
for psychosis was first received in February 1994.  The RO 
denied that claim in an October 1994 rating decision.  The 
veteran did not appeal that determination and it became 
final.  See 38 U.S.C.A. § 7105.  

The veteran later raised a claim of entitlement to service 
connection for schizophrenia in June 2001.  In July 2002, the 
RO denied the claim, finding that new and material evidence 
had not been received.  The veteran perfected an appeal of 
that determination and the matter came before the Board in 
September 2004.  At that time, the claim was reopened and a 
remand was ordered to accomplish additional development.  The 
matter then returned to the Board in November 2006.  At that 
time, entitlement to service connection for an acquired 
psychiatric disorder was denied.  

The veteran appealed the November 2006 Board denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In a June 2008 Order, the Court vacated the November 2006 
Board decision and remanded the matter back to the Board for 
development consistent with the parties' Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In the present case, as pointed out in the June 2008 Joint 
Remand, additional development is required in order to 
fulfill VA's obligations to assist the veteran under the 
VCAA, as will be explained below.

In the present case, the service treatment records reflect 
normal psychiatric findings at the October 1987 enlistment 
examination.  An accompanying report of medical history noted 
that he used marijuana and crystal and had used both that 
month.  During service, the veteran complained of loss of 
sleep in November 1988, while also reporting flu-like 
symptoms at that time.  Additionally, he consulted psychology 
services in 1989, though the treatment appears to have been 
limited to smoking cessation services.  No further in-service 
psychiatric complaints or treatment is seen, and the August 
1990 separation examination was normal.  In a report of 
medical history completed by the veteran at that time, he 
denied any history of "depression or excessive worry" and 
"nervous trouble of any sort."  

Following separation from active service, the record 
documents psychiatric treatment from March 1992 onward.  
However, the post-service evidence references an onset of 
psychiatric disability prior to that time.  Specifically, a 
disability determination form from the Social Security 
Administration (SSA) dated in October 1993 indicated that the 
veteran's disability began in September 1990.  Moreover, a 
July 2002 Mental Disorder Questionnaire Form, completed by 
N.W., M.D., in conjunction with the SSA claim, indicated that 
paranoid schizophrenia was first diagnosed in 1991.

Generally speaking, if competent evidence were to establish 
manifestations, to include a diagnosis, of a psychosis or 
schizophrenia to a degree of 10 percent within one year from 
the veteran's September 1990 discharge from active service, 
then a grant of presumptive service connection would be 
warranted.  See 38 C.F.R. §§  3.307, 3.309(a), 3.384 (2008).  
Thus, it is critical that any potentially outstanding 
evidence reflecting treatment, diagnosis or manifestations 
during the presumptive period be obtained.  In this regard, 
the Board had remanded the claim in September 2004 to clarify 
the basis of Dr. N.W.'s finding that the veteran's 
schizophrenia was diagnosed in 1991.  However, it was 
determined that Dr. N.W. was not available and so another 
examiner offered an opinion in her place.

As noted in the June 2008 Joint Remand, Dr. N.W. is still 
employed by VA and is working in Hawaii.  Therefore, another 
attempt should be made to obtain a statement from her 
regarding the onset of the veteran's paranoid schizophrenia.  


Accordingly, the case is REMANDED for the following action:

1.  Arrange for Dr N.W. to review the 
veteran's claims folder, to include her 
own treatment notes.  Dr. N.W. is then 
asked to specify the basis for concluding 
that the veteran's paranoid schizophrenia 
began in 1991.  If such conclusion was 
based on evidence not of record, then Dr. 
N.W. should, to the extent possible, 
identify such evidence.  Moreover, Dr. 
N.W. is asked to state whether it is at 
least as likely as not that any in-
service symptomatology, such as the sleep 
complaints reported in November 1988, 
represent early manifestations of any 
currently diagnosed acquired psychiatric 
disorder.  All opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record. 

If Dr. N.W. is no longer available to 
respond to this inquiry, such fact must 
be clearly documented in the claims 
folder.  Moreover, a comparably qualified 
examiner must then review the record and 
state whether it is at least as likely as 
not that any in-service symptomatology, 
such as the sleep complaints reported in 
November 1988 represent early 
manifestations of any currently diagnosed 
acquired psychiatric disorder.  All 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record. 

2.  If any outstanding evidence is 
identified by Dr. N.W. as a result of the 
above action which is no longer in her 
possession, then, after obtaining any 
necessary authorization from the veteran, 
attempt to procure such documents.  Any 
negative search should be communicated to 
the veteran and documented in the claims 
folder.  

3.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



 
_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




